DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	It is acknowledged that Claim 1-22 are pending in the present invention, and that claim 17 has been amended along with claims 21 and 22 have been added.
4.	Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
5.	Regarding Claims 1 and 8, Applicant has stated that Newton U.S. 5,312,401 (herein referred to as Newton 1994) fails to teach “an intermediate tube disposed between…outer and inner tubes…wherein distal ends of the outer and inner tubes extend beyond a distal end of the intermediate tube and are joined to one another to enclose the distal end of the intermediate tube therebetween”.  The inner and outer tubes as claimed in claims 1 and 8 have been characterized as the insulation layers 22 and 70 in Newton 1994 (see previous office action, pgs., 2-3).  The intermediate tube 
6.	While the applicant points to Col. 7, lines 1-6 to teach that in an additional embodiment of Fig. 8, the conductor would be attached to the tip, this alternative embodiment is not relied upon to teach the claimed invention as recited.  Therefore, this argument is moot in regards to the previous office action and prior art material.  
7.	Therefore, the rejections regarding Claims 1, 8, and 9, relying on Newton 1994, stand.
8.	Regarding the U.S.C. 103 rejections for the dependent claims of 1 and 8 (claims 2-7 and 9-16), relying on the combination of Newton 1994 along with Cosman U.S. 9,956,032 (herein referred to as “Cosman), Marchand U.S. 2017/0112514 (herein referred to as “Marchand”), Zergiebel U.S. 2017/0050011 (herein referred to as 
9.	Regarding claims 17-20, applicant traverses that Newton 1994, Cosman, and Marchand fail to teach the recited claims.  However, Newton 1994 does teach the limitations as recited in claim 17, therefore, the rejections stand (please see remarks regarding claims 1 and 8 above).

Claim Rejections - 35 USC § 102
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton U.S. 5,312,401 (herein referred to as “Newton 1994”).
12.	Regarding Claim 1, Newton 1994 teaches an electrically-insulative shaft for an energy-based surgical instrument, comprising:
	An outer tube formed from an electrically-insulative material (Fig. 8, ref num 22, Col. 5 line 26, “layer of insulation”);
	An inner tube formed from an electrically-insulative material (Fig. 8, ref num 70, Col. 6, lines 54-55, “insulation layer 70”); and
	An intermediate tube disposed between the out and inner tubes, the intermediate tube formed from an electrically-conductive material (Fig. 8, ref num 72, Col. 7 line 4 “conductor 72”),
	Wherein distal ends of the outer and inner tubes extend beyond a distal end of the intermediate tube and are joined to one another to enclose the distal end of the 

13.	Regarding Claim 8, Newton 1994 teaches a surgical instrument, comprising: 
	A housing (see whole document);
	At least one electrode operably coupled to the housing and configured to supply energy to tissue (Fig. 8, ref num 14); and
	An electrically-insulative shaft extending at least partially between the housing and the at least one electrode, the electrically-insulative shaft including (Fig. 8, ref nums 22, 72, 70):
		An outer tube formed from an electrically-insulative material (Fig. 8, ref num 22);
		An inner tube formed from an electrically-insulative material (Fig. 8, ref num 70);
		An intermediate tube disposed between the outer and inner tubes, the intermediate tube formed from an electrically-conductive material (Fig. 8, ref num 72),
		Wherein distal ends of the outer and inner tubes extend beyond a distal end of the intermediate tube and are joined to one another to enclose the distal end of the intermediate tube therebetween (see Fig. 2, Col. 4, lines 33-35 “tubular conductive shield surrounding the electrical conductor is also disposed within the insulated portion of the tubular member”).

.

Claim Rejections - 35 USC § 103
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	Claims 2, 5-7, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Newton US. 5,312,401 (herein referred to as “Newton 1994”) and in view of Cosman U.S. 9,956,032 (herein referred to as “Cosman”).
17.	Regarding Claim 2, Newton 1994 fails to teach the distal ends of the outer and inner tubes are joined along a longitudinally-extending joint.
Cosman teaches the distal ends of the outer and inner tubes are joined along a longitudinally-extending joint (Fig. 1A, ref num 147, it tapers off at the end, indicating that the outer and inner tubes are joined along a longitudinally-extending joint, also view Fig. 1C, Col 15, lines 1-5, “stainless-steel electrode shaft 187 includes an outer tube 182, flat annular distal face 181, and stainless-steel inner tube 189, which are welded together at the distal end of the shaft 187 to seal closed the distal end of lumen”).  The two shafts are welded together in order to ensure the inner tube is protected from the outside bodily influence, as well as to make sure it does not puncture the outer tube (Col. 15, lines 1-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included the joint/welding of the shafts as taught in Cosman 

18.	Regarding Claim 5, Newton 1994 fails to teach a radial space is defined between at least one of the intermediate tube and the inner tube or the intermediate tube and the outer tube.
Cosman teaches a radial space is defined between at least one of the intermediate tube and the inner tube or the intermediate tube and the outer tube (see Fig. 1C “transverse section”, there is an inner and outer tube, an intermediate tube, and space between them as shown in the figures).  The intermediate tube is enclosed by the outer tube in order to protect what resides inside of the device (Col. 15, lines 1-10).  According to Newton 1994, the outer tube consists of a shield to protect the active electrode that during electrosurgical procedures (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included space between the inner and outer tubes with the intermediate tube as taught by Cosman in order to add an additional layer of protection to the active electrode during electrosurgical procedures.

19.	Regarding Claim 6, Newton 1994 fails to teach the intermediate tube substantially fully occupies an annular gap between the inner and outer tubes.
Cosman teaches the intermediate tube substantially fully occupies an annular gap between the inner and outer tubes (see Fig. 1A, ref nums 141, 142, 143, the intermediate tube occupies the gap between the inner and outer tubes).  The 

20.	Regarding Claim 7, Newton 1994 fails to teach the outer and inner tubes are formed from PTFE and wherein the intermediate tube is formed from stainless steel.
Cosman teaches the outer and inner tubes are formed from PTFE and wherein the intermediate tube is formed from stainless steel (Col. 13 lines 23-25, “electrical insulations 103 and 133 can be composed of a material known the art of medical device design, such as PTFE”; Col. 10 lines 65-66 “metal hypodermic tubing 102 can be stainless steel”).  As stated in Cosman, these materials for insulative and conductive tubes are commonly used in the art, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included the materials to be PTFE and stainless steel in order to have heat-shrinkable tubing for optimizing the use of the device in treatment.

21.	Regarding Claim 11, Newton 1994 fails to teach the distal ends of the outer and inner tubes are joined along a longitudinally-extending joint.


22.	Regarding Claim 14, Newton 1994 fails to teach a radial space is defined between at least one of the intermediate tube and the inner tube or the intermediate tube and the outer tube.
Cosman teaches a radial space is defined between at least one of the intermediate tube and the inner tube or the intermediate tube and the outer tube (see Fig. 1C “transverse section”, there is an inner and outer tube, an intermediate tube, and space between them as shown in the figures).  The intermediate tube is enclosed by the outer tube in order to protect what resides inside of the device (Col. 15, lines 1-10).  

23.	Regarding Claim 15, Newton 1994 fails to teach the intermediate tube substantially fully occupies an annular gap between the inner and outer tubes.
Cosman teaches the intermediate tube substantially fully occupies an annular gap between the inner and outer tubes (see Fig. 1A, ref nums 141, 142, 143, the intermediate tube occupies the gap between the inner and outer tubes).  The intermediate tube is enclosed by the outer tube in order to protect what resides inside of the device (Col. 15, lines 1-10).  According to Newton 1994, the outer tube consists of a shield to protect the active electrode that during electrosurgical procedures (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included space between the inner and outer tubes with the intermediate tube in the annular gap as taught by Cosman in order to add an additional layer of protection to the active electrode during electrosurgical procedures.

24.	Regarding Claim 16, Newton 1994 fails to teach the outer and inner tubes are formed from PTFE and wherein the intermediate tube is formed from stainless steel.
.

25.	 Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newton US. 5,312,401 (herein referred to as “Newton 1994”) and in view of Marchand U.S. 2017/0112514 (herein referred to as “Marchand”).
26.	Regarding Claim 3, Newton 1994 fails to teach the distal ends of the outer and inner tubes are joined along a transversely-extending joint.
	However, Marchand teaches the distal ends of the outer and inner tubes are joined along a transversely-extending joint (Fig. 12-14, inner and outer tubes being 1200 and 1400; joint being 1212/1210, para 0134 “proximal stop 1210 and distal stop 1212”, para 0019 “a stop feature fixed on the inner shaft member engages a corresponding feature…and locking the inner shaft member with respect to the intermediate shaft”). The two shafts are kept together through the stop that is provided (para 0134) in order to keep the inner lumen within the outer lumen during treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the 

27.	Regarding Claim 12, Newton 1994 fails to teach the distal ends of the outer and inner tubes are joined along a transversely-extending joint.
	However, Marchand teaches the distal ends of the outer and inner tubes are joined along a transversely-extending joint (Fig. 12-14, inner and outer tubes being 1200 and 1400; joint being 1212/1210, para 0134 “proximal stop 1210 and distal stop 1212”, para 0019 “a stop feature fixed on the inner shaft member engages a corresponding feature…and locking the inner shaft member with respect to the intermediate shaft”). The two shafts are kept together through the stop that is provided (para 0134) in order to keep the inner lumen within the outer lumen during treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included the joint of the shafts as taught in Marchand in order to keep the device sealed during treatment and the inner tube protected from the fluids that reside outside of the outer tube.

28.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newton U.S. 5,312,401 (herein referred to as “Newton 1994”) and in view of Zergiebel U.S. 2017/0050011 (herein referred to as “Zergiebel”).

	However, Zergiebel teaches an O-ring disposed between the outer and inner tubes and between the distal end of the intermediate tube and the joined distal ends of the outer and inner tubes (Fig. 2, ref nums 242, 244, 246, para 0095 “o-rings are positioned within grooves on each respective annular wall to mate with the coupler body with luer fittings”, also see Fig. 3, for the o-rings with the lumens/shafts).  The o-ring provides a seal to the walls so that bodily fluids do not enter the device (para 0015).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Newton 1994 and included an o-ring to seal off the shafts so that bodily fluid would not enter the device.

30.	Regarding Claim 13, Newton 1994 fails to teach an O-ring disposed between the outer and inner tubes and between the distal end of the intermediate tube and the joined distal ends of the outer and inner tubes.
	However, Zergiebel teaches an O-ring disposed between the outer and inner tubes and between the distal end of the intermediate tube and the joined distal ends of the outer and inner tubes (Fig. 2, ref nums 242, 244, 246, para 0095 “o-rings are positioned within grooves on each respective annular wall to mate with the coupler body with luer fittings”, also see Fig. 3, for the o-rings with the lumens/shafts).  The o-ring provides a seal to the walls so that bodily fluids do not enter the device (para 0015).  Therefore, it would have been obvious to one of ordinary skill in the art before the .

31.	Claims 10 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newton US. 5,312,401 (herein referred to as “Newton 1994”) and in view of Newton U.S. 8,251,989 (herein referred to as “Newton 2012”).
32.	Regarding Claim 10, Newton 1994 fails to teach the at least one electrode includes a pair of bipolar electrodes.
Newton 2012 teaches the at least one electrode includes a pair of bipolar electrodes (Col. 1 lines 25-30).  Bipolar configurations are widely used for coagulation and ablation of tissue where the volume of the tissue needs to be positioned between two electrodes (Col. 1 lines 28-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 to have a bipolar electrode configuration in order to accommodate for the volume of the target tissue.

33.	Regarding Claim 21, Newton 1994 fails to teach a body portion having a first diameter, a distal portion having a second larger diameter than the first diameter, and an annular step disposed between the body portion and the distal portion, the annular step having a varying diameter transitioning from first diameter to the second diameter, the distal portion including the outer, intermediate, and inner tubes.
	However, Newton 2012 fails to teach a body portion (Fig. 3, ref nums 197, 196, 199) having a first diameter, a distal portion having a second larger diameter than the .  

	
34.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton US. 5,312,401 (herein referred to as “Newton 1994”) and in view of Cosman U.S. 9,956,032 (herein referred to as “Cosman”) and Marchand U.S. 2017/0112514 (herein referred to as “Marchand”).
35.	Regarding Claim 17, Newton 1994 teaches a method of manufacturing an electrically-insulative shaft for a surgical instrument, comprising:

	Such that the distal ends of the outer and inner tubes extend beyond a distal end of the intermediate tube and enclose the distal end of the intermediate tube therebetween (Col. 4 lines 33-35 “tubular conductive shield surrounding the electrical conductor is also disposed within the insulated portion of the tubular member”, see Fig. 2).
	Newton 1994 fails to teach joining distal ends of the outer tube and inner tube with one another to form a joint; and inserting the intermediate tube into an annular gap defined between the outer and inner tubes.
	Marchand teaches joining distal ends of the outer tube and inner tube with one another to form a joint (para 0158 “the outer shaft 138 can be inserted into the lumen 1701 of the introducer sheath 102”, Fig. 12-14, inner and outer tubes being 1200 and 1400; joint being 1212/1210, para 0134 “proximal stop 1210 and distal stop 1212”, para 0019 “a stop feature fixed on the inner shaft member engages a corresponding feature…and locking the inner shaft member with respect to the intermediate shaft”). The two shafts are kept together through the stop that is provided (para 0134) in order to keep the inner lumen within the outer lumen during treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included the joint of the shafts as 
Cosman teaches inserting the intermediate tube into an annular gap defined between the outer and inner tubes (see Fig. 1A, ref nums 141, 142, 143, the intermediate tube occupies the gap between the inner and outer tubes).  The intermediate tube is enclosed by the outer tube in order to protect what resides inside of the device (Col. 15, lines 1-10).  According to Newton 1994, the outer tube consists of a shield to protect the active electrode that during electrosurgical procedures (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included space between the inner and outer tubes with the intermediate tube as taught by Cosman in order to add an additional layer of protection to the active electrode during electrosurgical procedures.

36.	Regarding Claim 18, Newton 1994 fails to teach the intermediate tube substantially fully occupies an annular gap between the inner and outer tubes.
Cosman teaches the intermediate tube substantially fully occupies an annular gap between the inner and outer tubes (see Fig. 1A, ref nums 141, 142, 143, the intermediate tube occupies the gap between the inner and outer tubes).  The intermediate tube is enclosed by the outer tube in order to protect what resides inside of the device (Col. 15, lines 1-10).  According to Newton 1994, the outer tube consists of a shield to protect the active electrode that during electrosurgical procedures (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the 

37.	Regarding Claim 19, Newton 1994 fails to teach the distal ends of the outer tube and inner tube are joined with one another to form the joint after inserting the intermediate tube into the annular gap.
Marchand teaches the distal ends of the outer tube and inner tube are joined with one another to form the joint after inserting the intermediate tube into the annular gap (para 0158 “the outer shaft 138 can be inserted into the lumen 1701 of the introducer sheath 102”, Fig. 12-14, inner and outer tubes being 1200 and 1400; joint being 1212/1210, para 0134 “proximal stop 1210 and distal stop 1212”, para 0019 “a stop feature fixed on the inner shaft member engages a corresponding feature…and locking the inner shaft member with respect to the intermediate shaft”). The two shafts are kept together through the stop that is provided (para 0134) in order to keep the inner lumen within the outer lumen during treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton 1994 and included the joint of the shafts as taught in Marchand in order to keep the device sealed during treatment.


38.	Regarding Claim 20, Newton 1994 fails to teach the distal ends of the outer and inner tubes are joined along a longitudinally-extending joint.
.

29.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Newton US. 5,312,401 (herein referred to as “Newton 1994”) and in view of Farin U.S. 7,815,638 (herein referred to as “Farin”).
40.	Regarding Claim 22, Newton 1994 fails to teach an elongated shaft assembly including a fixed outer tube extending distally from the housing, and the electrically-insulative shaft includes a body portion and a distal portion extending distally from the body portion, the body portion disposed within the fixed outer tube and the distal portion disposed distally beyond a distal end of the fixed outer tube, the distal portion including the outer, inner, and intermediate tubes. 
However, Farin teaches an electrosurgical instrument in which an elongated shaft assembly includes a fixed outer tube extending distally from the housing (Fig. 1, .

Conclusion
41.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794